DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… term GCL is in the present disclosure to be understood as the concentration of a gas (in a concentration measurement unit, e.g. ppm), present in a real world scene, multiplied by the length (in a length measurement unit, e.g. meters) of a physical area in the scene that comprises detected gas …” in the last paragraph on pg. 24) serves as a glossary (MPEP § 2111.01) for the claim term “gas concentration length (GCL)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 4, 8, 11, 12, 14, 18, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maram et al. (US 4,772,789) in view of Drasek et al. (US 2005/0225840).
	In regard to claims 1 and 23, Maram et al. disclose a method of detecting gas, the method comprising:
(a) illuminating, with a controllable illuminator system, a scene with light including radiation within an infrared (IR) wavelength range (e.g., “… acoustic-optic modulators 22,24 allow the engine 14 to be illuminated in an alternating fashion. Each laser source 18,20 is at a different wavelength. Thus, the engine is illuminated with one laser at a wavelength strongly absorbed by the tracer gas; then, with the other laser, at an infrared wavelength at which the tracer gas is transparent … each gas has a strong absorption coefficient … 849 atm-1 cm-1 for SF6 at 10.55 microns …” in the first column 4 paragraph and the second column 7 paragraph);
1 corresponding to a first absorption level of a gas and at a second wavelength λ2 corresponding to a second absorption level of the gas, such that a substantially equal first amount of radiant energy over a time period τ is emitted onto the scene for each of the first and second wavelengths (e.g., “… a is the absorption coefficient of the gas at the wavelength of the light beam … total quantity of gas in moles, N … may be approximated by                         
                            N
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    a
                                
                            
                            
                                
                                    ∑
                                    
                                        x
                                        y
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    l
                                                    n
                                                    I
                                                
                                                
                                                    o
                                                    x
                                                    y
                                                
                                            
                                            -
                                            
                                                
                                                    l
                                                    n
                                                    I
                                                
                                                
                                                    x
                                                    y
                                                
                                            
                                        
                                    
                                
                            
                        
                     (6)  … Ioxy is the intensity of light in the absence of absorbing gas … Ioxy can be estimated after the gas is introduced by using laser light which is at a wavelength that is unabsorbed by the gas, assuming that the spatial distribution of light emerging from the laser source can be kept independent of wavelength (approximately true in practice) …” in the third and last column 5 paragraphs and the second and third column 6 paragraphs);
(c) capturing, with an IR detector of a thermal imaging device, a first IR image of the scene being illuminated with the light at the first wavelength λ1 and a second IR image of the scene illuminated with the light at the second wavelength λ2 (e.g., “… engine 14 is monitored with an infrared camera 16, which provides a two-dimensional image of the engine 14 … illuminated with a light source at a wavelength which is capable of being absorbed by the absorbing fluid. The resulting image of the test object and its vicinty is displayed on the video monitor 56, as illustrated in FIG. 7 … image is displayed on the video monitor 56, as illustrated in FIG. 8. As noted, this may be accomplished by illuminating the test object 64 with a light source at a wavelength which is not capable of being absorbed by the absorbing fluid …” in the first column 4 paragraph and the fifth and sixth column 9 paragraphs); and
e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and magnitude of the leak by measuring a localized difference in the relative intensities of the two wavelengths. This difference is due to the leaking gas absorbing infrared energy at one wavelength, but not the other. Differential absorption is very sensitive (down to parts per million) and is capable of providing accurate quantification of gas concentrations … quantitative distribution of leaking gas may then be displayed on the monitor 64 as shown in FIG. 9. This is accomplished by subtracting, at each picture element or pixel, the logarithm of the intensity of the image of FIG. 8 from the logarithm of the intensity of the image in FIG. 7 …” in the first column 4 paragraph and the last complete column 9 paragraph).
The method of Maram et al. lacks an explicit description of providing feedback to a user that the gas present in the scene using the first transmission factor have not been quantified because the first and second IR images are determined to be saturated by a comparison of the first transmission factor to a second transmission factor determined by repeating the illuminating, the controlling, the capturing, and the comparing using a second different amount of radiant energy.  However, minimizing measurement noise is well known in the art of gas detection (e.g., see “… noise figure (NF) … operating at higher gain is preferred to minimize the NF on the output. Dynamic process monitoring where the gain must be varied due to changes in the transmission will result in poorer signal detection when the gain must be reduced to lower levels to avoid detector saturation. The added noise resulting from the gain change will in turn reduce the measurement quality … detector configured to receive and process a signal from the measurement point so as to obtain a measured signal that correlates with the presence of a gas species within the ” in paragraphs 15, 18, 25, 45, and 56 of Drasek et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine whether the first and second IR images are saturated by comparison of the first transmission factor of Maram et al. to a second transmission factor determined by repeating the illuminating, the controlling, the capturing, and the comparing using a second different amount of radiant energy (e.g., obtained using a “VOA”), in order to indicate to a user the gas quantity present in the scene or that the gas cannot be quantify due to “detector saturation”.
	In regard to claim 2 which is dependent on claim 1, Maram et al. also disclose that the IR detector, for detected radiation within the first and second wavelength reflected from a background in the scene, is adapted to generate:  a high output signal level in the absence of gas in the scene; and a low output signal level in the presence of gas in the scene, due to absorption of radiation within said first and/or second wavelength (e.g., see “… an expanded laser beam 46 from a laser source 48 is reflected off a surface 50 (i.e. the engine surface) and the reflected beam is monitored by a camera 52 and associated photodetector array situated next to the laser source 48. A finite volume of gas 54 appearing near the reflecting surface 50 absorbs the light reaching each point on the detector given by I(x,y) with the absorbing gas present, and Io(x,y) in the absence of the gas …” in the fourth column 5 paragraph).
4 which is dependent on claim 1, Maram et al. also disclose that the first wavelength λ1 has a low absorption value for a selected gas and the second wavelength λ2 has a high absorption value for the selected gas (e.g., “… acoustic-optic modulators 22,24 allow the engine 14 to be illuminated in an alternating fashion. Each laser source 18,20 is at a different wavelength. Thus, the engine is illuminated with one laser at a wavelength strongly absorbed by the tracer gas; then, with the other laser, at an infrared wavelength at which the tracer gas is transparent … each gas has a strong absorption coefficient … 849 atm-1 cm-1 for SF6 at 10.55 microns …” in the first column 4 paragraph and the second column 7 paragraph).
	In regard to claim 8 which is dependent on claim 1, Maram et al. also disclose that further comprising quantifying gas present in the scene by:  determining a gas concentration length (GCL) for the gas present in the scene (e.g., “… Beer-Lambert Law which is a well-known formula for calculating the absorption of light by a gas … I=Ioexp(-afl) (1) where a is the absorption coefficient of the gas at the wavelength of the light beam, f is its concentration, l is the distance traveled by the light beam through the gas, and Io is the intensity of the beam if the gas were absent … Solving for the integrated concentration of gas, we have                         
                            
                                ∫
                                
                                    f
                                    
                                        
                                            x
                                            ,
                                            y
                                            ,
                                            z
                                        
                                    
                                    d
                                    z
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    a
                                
                            
                            
                                
                                    l
                                    n
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    o
                                                
                                            
                                            
                                                
                                                    x
                                                    ,
                                                    y
                                                
                                            
                                        
                                    
                                    -
                                    l
                                    n
                                    
                                        
                                            I
                                            
                                                
                                                    x
                                                    ,
                                                    y
                                                
                                            
                                        
                                    
                                
                            
                        
                     (4) …” in the third and fifth column 5 paragraphs); and determining a length associated with the gas present in the scene calculating a concentration of the gas using the GCL and the length associated with the gas (e.g., “… total quantity of gas in moles, N, is given by                         
                            N
                            =
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                ∭
                                
                                    f
                                    
                                        
                                            x
                                            ,
                                            y
                                            ,
                                            z
                                        
                                    
                                    d
                                    x
                                    d
                                    y
                                    d
                                    z
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    a
                                
                            
                            
                                
                                    
                                        ∬
                                        
                                            l
                                            n
                                            
                                                
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            o
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            ,
                                                            y
                                                        
                                                    
                                                
                                            
                                            d
                                            x
                                            d
                                            y
                                        
                                    
                                    -
                                    
                                        ∬
                                        
                                            l
                                            n
                                            
                                                
                                                    I
                                                    
                                                        
                                                            x
                                                            ,
                                                            y
                                                        
                                                    
                                                
                                            
                                            d
                                            x
                                            d
                                            y
                                        
                                    
                                
                            
                        
                     (5) …” in the last column 5 paragraph).
	In regard to claims 11 and 24, Maram et al. disclose a system for detecting gas, the system comprising:
e.g., “… acoustic-optic modulators 22,24 allow the engine 14 to be illuminated in an alternating fashion. Each laser source 18,20 is at a different wavelength. Thus, the engine is illuminated with one laser at a wavelength strongly absorbed by the tracer gas; then, with the other laser, at an infrared wavelength at which the tracer gas is transparent … each gas has a strong absorption coefficient … 849 atm-1 cm-1 for SF6 at 10.55 microns …” in the first column 4 paragraph and the second column 7 paragraph);
(b) a control unit configured to control the illuminator system to emit light at a first wavelength λ1 corresponding to a first absorption level of a gas and at a second wavelength λ2 corresponding to a second absorption level of a gas, such that a substantially equal first amount of radiant energy over a time period τ is emitted onto the scene for each of the first and second wavelengths (e.g., see signal processor 38 in Fig. 1 and “… a is the absorption coefficient of the gas at the wavelength of the light beam … total quantity of gas in moles, N … may be approximated by                         
                            N
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    a
                                
                            
                            
                                
                                    ∑
                                    
                                        x
                                        y
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    l
                                                    n
                                                    I
                                                
                                                
                                                    o
                                                    x
                                                    y
                                                
                                            
                                            -
                                            
                                                
                                                    l
                                                    n
                                                    I
                                                
                                                
                                                    x
                                                    y
                                                
                                            
                                        
                                    
                                
                            
                        
                     (6)  … Ioxy is the intensity of light in the absence of absorbing gas … Ioxy can be estimated after the gas is introduced by using laser light which is at a wavelength that is unabsorbed by the gas, assuming that the spatial distribution of light emerging from the laser source can be kept independent of wavelength (approximately true in practice) …” in the third and last column 5 paragraphs and the second and third column 6 paragraphs); and
(c) a thermal imaging device configured to capture a first IR image of the scene being illuminated with light at the first wavelength λ1 and a second IR image of the scene illuminated with light at the second wavelength λ2 by an IR detector (e.g., “… engine ” in the first column 4 paragraph and the fifth and sixth column 9 paragraphs), wherein the system is configured to compare the first and second IR images to determine a first transmission factor for at least one specific gas and quantifying the gas present in the scene using the first transmission factor (e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and magnitude of the leak by measuring a localized difference in the relative intensities of the two wavelengths. This difference is due to the leaking gas absorbing infrared energy at one wavelength, but not the other. Differential absorption is very sensitive (down to parts per million) and is capable of providing accurate quantification of gas concentrations … quantitative distribution of leaking gas may then be displayed on the monitor 64 as shown in FIG. 9. This is accomplished by subtracting, at each picture element or pixel, the logarithm of the intensity of the image of FIG. 8 from the logarithm of the intensity of the image in FIG. 7 …” in the first column 4 paragraph and the last complete column 9 paragraph).
The system of Maram et al. lacks an explicit description of providing feedback to a user that the gas present in the scene using the first transmission factor have not been quantified because the first and second IR images are determined to be saturated by a comparison of the first transmission factor to a second transmission factor determined by repeating the illuminating, the controlling, the capturing, and the comparing using a e.g., see “… noise figure (NF) … operating at higher gain is preferred to minimize the NF on the output. Dynamic process monitoring where the gain must be varied due to changes in the transmission will result in poorer signal detection when the gain must be reduced to lower levels to avoid detector saturation. The added noise resulting from the gain change will in turn reduce the measurement quality … detector configured to receive and process a signal from the measurement point so as to obtain a measured signal that correlates with the presence of a gas species within the gaseous fluid at the measurement point, and a processor in communication with at least the variable optical attenuation system and the detector. The processor controls the variable optical attenuation system based upon at least the measured signal … variable optical attenuator (VOA) … periods with no process monitoring can occur during an adjustment period of the VOA …” in paragraphs 15, 18, 25, 45, and 56 of Drasek et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine whether the first and second IR images are saturated by comparison of the first transmission factor of Maram et al. to a second transmission factor determined by repeating the illuminating, the controlling, the capturing, and the comparing using a second different amount of radiant energy (e.g., obtained using a “VOA”), in order to indicate to a user the gas quantity present in the scene or that the gas cannot be quantify due to “detector saturation”.
	In regard to claim 12 which is dependent on claim 11, Maram et al. also disclose that an IR detector of the thermal imaging device, for detected radiation within the first and second wavelength reflected from a background in the scene, is configured to generate: a high output signal level in the absence of gas in the scene; and a low output e.g., see “… an expanded laser beam 46 from a laser source 48 is reflected off a surface 50 (i.e. the engine surface) and the reflected beam is monitored by a camera 52 and associated photodetector array situated next to the laser source 48. A finite volume of gas 54 appearing near the reflecting surface 50 absorbs the light reaching each point on the detector given by I(x,y) with the absorbing gas present, and Io(x,y) in the absence of the gas …” in the fourth column 5 paragraph).
	In regard to claim 14 which is dependent on claim 11, Maram et al. also disclose that the first wavelength λ1 has a low absorption value for a selected gas; and the second wavelength λ2 has a high absorption value for the selected gas (e.g., “… acoustic-optic modulators 22,24 allow the engine 14 to be illuminated in an alternating fashion. Each laser source 18,20 is at a different wavelength. Thus, the engine is illuminated with one laser at a wavelength strongly absorbed by the tracer gas; then, with the other laser, at an infrared wavelength at which the tracer gas is transparent … each gas has a strong absorption coefficient … 849 atm-1 cm-1 for SF6 at 10.55 microns …” in the first column 4 paragraph and the second column 7 paragraph).
	In regard to claim 18 which is dependent on claim 11, Maram et al. also disclose that the system further being configured to quantify gas present in the scene:
(a) as indicated by an output signal of an IR detector of the thermal imaging device (e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and magnitude of the leak by measuring a localized difference in the relative intensities of the two wavelengths. This difference is due to the leaking gas absorbing infrared energy at one wavelength, but not the other. Differential absorption is very sensitive (down to parts per million) and is capable of providing accurate quantification of gas concentrations … quantitative distribution of leaking gas may then be displayed on the monitor 64 as ” in the first column 4 paragraph and the last complete column 9 paragraph);
(b) based on the first and the second IR images (e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and magnitude of the leak by measuring a localized difference in the relative intensities of the two wavelengths. This difference is due to the leaking gas absorbing infrared energy at one wavelength, but not the other. Differential absorption is very sensitive (down to parts per million) and is capable of providing accurate quantification of gas concentrations … quantitative distribution of leaking gas may then be displayed on the monitor 64 as shown in FIG. 9. This is accomplished by subtracting, at each picture element or pixel, the logarithm of the intensity of the image of FIG. 8 from the logarithm of the intensity of the image in FIG. 7 …” in the first column 4 paragraph and the last complete column 9 paragraph); and/or
(c) by determining a gas concentration length (GCL) for the gas present in the scene (e.g., “… Beer-Lambert Law which is a well-known formula for calculating the absorption of light by a gas … I=Ioexp(-afl) (1) where a is the absorption coefficient of the gas at the wavelength of the light beam, f is its concentration, l is the distance traveled by the light beam through the gas, and Io is the intensity of the beam if the gas were absent … Solving for the integrated concentration of gas, we have                         
                            
                                ∫
                                
                                    f
                                    
                                        
                                            x
                                            ,
                                            y
                                            ,
                                            z
                                        
                                    
                                    d
                                    z
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    a
                                
                            
                            
                                
                                    l
                                    n
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    o
                                                
                                            
                                            
                                                
                                                    x
                                                    ,
                                                    y
                                                
                                            
                                        
                                    
                                    -
                                    l
                                    n
                                    
                                        
                                            I
                                            
                                                
                                                    x
                                                    ,
                                                    y
                                                
                                            
                                        
                                    
                                
                            
                        
                     (4) …” in the third and fifth column 5 paragraphs); and determining a length associated with the gas present in the scene and calculating a concentration of the gas using the GCL and the length associated with the gas (e.g., “… total quantity of gas in moles, N, is given by                         
                            N
                            =
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                ∭
                                
                                    f
                                    
                                        
                                            x
                                            ,
                                            y
                                            ,
                                            z
                                        
                                    
                                    d
                                    x
                                    d
                                    y
                                    d
                                    z
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                    a
                                
                            
                            
                                
                                    
                                        ∬
                                        
                                            l
                                            n
                                            
                                                
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            o
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            ,
                                                            y
                                                        
                                                    
                                                
                                            
                                            d
                                            x
                                            d
                                            y
                                        
                                    
                                    -
                                    
                                        ∬
                                        
                                            l
                                            n
                                            
                                                
                                                    I
                                                    
                                                        
                                                            x
                                                            ,
                                                            y
                                                        
                                                    
                                                
                                            
                                            d
                                            x
                                            d
                                            y
                                        
                                    
                                
                            
                        
                     (5) …” in the last column 5 paragraph).
Claim(s) 3, 6, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maram et al. in view of Drasek et al. as applied to claim(s) 1 and 11 above, and further in view of Weida et al. (US 2009/0213882).
	In regard to claim 3 which is dependent on claim 1, Maram et al. also disclose that the first wavelength λ1 is absorbable by a first gas (e.g., “… illuminated with one laser at a wavelength strongly absorbed by the tracer gas …” in the first column 4 paragraph).  The method of Maram et al. lacks an explicit description that the second wavelength λ2 is absorbable by a second gas.  However, illuminator systems are well known in the art (e.g., see “… duration of each pulse of power directed by the control system 30 to the gain medium can also be varied … for laser sources 710 employing rapid tuning, longer cavity lengths (e.g. approximately 10 centimeters) result in better pulse-to pulse stability and less frequency noise with tuning … the wavelength of the output beams 812 is synchronized with the imager 874 so that imager control system 890 knows the wavelength of the output beam 812 at the time each image 876 is captured so that the gas 872 captured in the image 876 can be specifically identified. For example, if the gas 872 appears in a first image captured when the output beam 812 is at a first center wavelength and the gas 872 does not appear in a second image when the output beam 812 is at a second center wavelength, the type of gas 872 captured in the first image can be identified if the value of the first wavelength is known. More specifically, if it is desired to locate emitting gases X, Y, and Z, the laser source 810 can be controlled to generate a set of sequential, specific, different center wavelength output beams 812 that span a portion or the entire the MIR range …” in paragraphs 83, 103, 119, and 120 of Weida et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the e.g., having a second wavelength λ2 that is absorbable by a second gas) as the unspecified illuminator system of Maram et al., in order to accurately quantify a second gas concentration.
	In regard to claim 6 which is dependent on claim 1, the method of Maram et al. lacks an explicit description that the illuminator system is controlled with pulse width modulation such that the substantially equal amount of radiant energy is emitted during the time period τ for each of the first and second wavelengths, and wherein the time period τ is selected to correspond to the time constant of the IR detector of the thermal imaging device.  However, illuminator systems are well known in the art (e.g., see “… duration of each pulse of power directed by the control system 30 to the gain medium can also be varied … for laser sources 710 employing rapid tuning, longer cavity lengths (e.g. approximately 10 centimeters) result in better pulse-to pulse stability and less frequency noise with tuning … the wavelength of the output beams 812 is synchronized with the imager 874 so that imager control system 890 knows the wavelength of the output beam 812 at the time each image 876 is captured so that the gas 872 captured in the image 876 can be specifically identified. For example, if the gas 872 appears in a first image captured when the output beam 812 is at a first center wavelength and the gas 872 does not appear in a second image when the output beam 812 is at a second center wavelength, the type of gas 872 captured in the first image can be identified if the value of the first wavelength is known. More specifically, if it is desired to locate emitting gases X, Y, and Z, the laser source 810 can be controlled to generate a set of sequential, specific, different center wavelength output beams 812 that span a portion or the entire the MIR range …” in paragraphs 83, 103, 119, and 120 of Weida et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional illuminator system (e.g., pulse width modulated power to laser gain medium as wavelength is tuned in synchronization with an imager that captures a first image at a first wavelength for gas X, a second image at a second wavelength for gas Y, a third image at a third wavelength for gas Z, in order to achieve “better pulse-to pulse stability” for first, second and third wavelengths) for the unspecified illuminator system of Maram et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., controlled with pulse width modulation such that a substantially equal amount of energy is emitted during a time period τ for each of said first and second wavelengths, and wherein the time period τ is selected to correspond to the time constant of the IR detector of the thermal imaging device) as the unspecified illuminator system of Maram et al.
	In regard to claim 13 which is dependent on claim 11, Maram et al. also disclose that the first wavelength λ1 is absorbable by a first gas.  The system of Maram et al. lacks an explicit description that the second wavelength λ2 is absorbable by a second gas.  However, illuminator systems are well known in the art (e.g., see “… duration of each pulse of power directed by the control system 30 to the gain medium can also be varied … for laser sources 710 employing rapid tuning, longer cavity lengths (e.g. approximately 10 centimeters) result in better pulse-to pulse stability and less frequency noise with tuning … the wavelength of the output beams 812 is synchronized with the imager 874 so that imager control system 890 knows the wavelength of the ” in paragraphs 83, 103, 119, and 120 of Weida et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., having a second wavelength λ2 that is absorbable by a second gas) as the unspecified illuminator system of Maram et al., in order to accurately quantify a second gas concentration.
	In regard to claim 17 which is dependent on claim 11, the system of Maram et al. lacks an explicit description that the illuminator system is controlled with pulse width modulation such that the substantially equal amount of radiant energy is emitted during the time period τ for each of the first and second wavelengths, and wherein the time period τ is selected to correspond to the time constant of an IR detector of the thermal imaging device.  However, illuminator systems are well known in the art (e.g., see “… duration of each pulse of power directed by the control system 30 to the gain medium can also be varied … for laser sources 710 employing rapid tuning, longer cavity lengths (e.g. approximately 10 centimeters) result in better pulse-to pulse stability and less frequency noise with tuning … the wavelength of the output beams 812 is synchronized with the imager 874 so that imager control system 890 knows the wavelength of the output beam 812 at the time each image 876 is captured so that the gas 872 captured in the image 876 can be specifically identified. For example, if the gas 872 appears in a first image captured ” in paragraphs 83, 103, 119, and 120 of Weida et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional illuminator system (e.g., pulse width modulated power to laser gain medium as wavelength is tuned in synchronization with an imager that captures a first image at a first wavelength for gas X, a second image at a second wavelength for gas Y, a third image at a third wavelength for gas Z, in order to achieve “better pulse-to pulse stability” for first, second and third wavelengths) for the unspecified illuminator system of Maram et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., controlled with pulse width modulation such that a substantially equal amount of energy is emitted during a time period, for each of said first and second wavelengths, and wherein the time period τ is selected to correspond to the time constant of an IR  et al.
Claim(s) 5, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maram et al. in view of Drasek et al. as applied to claim(s) 1 and 11 above, and further in view of Schmidt et al. (US 2015/0369730).
	In regard to claim 5 which is dependent on claim 1, the method of Maram et al. lacks an explicit description of controlling the illuminator system to turn off illumination of the scene; capturing a third IR image of the non-illuminated scene, and comparing the first, second and third IR images to determine whether a characteristic for a specific gas is represented in the first and/or second IR images.  However, gas imaging techniques are well known in the art (e.g., see Fig. 8 and “… Determining 296 whether or not such a pixel meets one or more gas criteria can depend on which comparison is used. FIG. 8 illustrates a series of captured images A, B and C of a target scene including target gas 260, along with a set of image comparisons. Image A represents the target scene without any illumination from a light source. Image B represents the second image of the target scene while illuminated with light of the first wavelength via the first light source. Because light of the first wavelength is not significantly absorbed by the target gas, it is detected in areas of the image with and without the presence of the target gas. Image C represents the third image of the target scene while illuminated with light of the second wavelength from the second light source. Because light of the second wavelength is substantially absorbed by the target gas 260, portions of the target scene comprising the target gas 260 will show less scattered light of the second wavelength when compared to portions of the target scene not comprising the target gas 260. Portions of the target scene not comprising the target gas will, by comparison, show unattenuated scattered light of the second wavelength along with the target scene. In some imaging situations, portions of the target scene comprising the target gas will attenuate the light of the second wavelength to varying degrees, depending, for example, ” in paragraph 89 of Schmidt et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the illuminator system of Maram et al. to turn off illumination of the scene for capturing a third IR image of the non-illuminated scene, in order to compare said first, second and third IR images to determine whether a characteristic for a specific gas is represented in said first and/or second IR images.
	In regard to claim 7 which is dependent on claim 1, Maram et al. also disclose quantifying gas present in the scene based on the first and said second IR images and/or as indicated by an output signal of the IR detector (e.g., “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and magnitude of the leak by measuring a localized difference in the relative intensities of the two wavelengths. This difference is due to the leaking gas absorbing infrared energy at one wavelength, but not the other. Differential absorption is very sensitive (down to parts per million) and is capable of providing accurate quantification of gas concentrations … quantitative distribution of leaking gas may then be displayed on the monitor 64 as shown in FIG. 9. This is accomplished by subtracting, at each picture element or pixel, the logarithm of the intensity of the image of FIG. 8 from the logarithm of the intensity of the image in FIG. 7 …” in the first column 4 paragraph and the last complete column 9 paragraph).  The method of Maram et al. lacks an explicit description that the comparing comprises generating a difference image based on the first IR image, the second IR image, and a third IR image.  However, gas imaging techniques are well known in the art (e.g., see Fig. 8 and … Determining 296 whether or not such a pixel meets one or more gas criteria can depend on which comparison is used. FIG. 8 illustrates a series of captured images A, B and C of a target scene including target gas 260, along with a set of image comparisons. Image A represents the target scene without any illumination from a light source. Image B represents the second image of the target scene while illuminated with light of the first wavelength via the first light source. Because light of the first wavelength is not significantly absorbed by the target gas, it is detected in areas of the image with and without the presence of the target gas. Image C represents the third image of the target scene while illuminated with light of the second wavelength from the second light source. Because light of the second wavelength is substantially absorbed by the target gas 260, portions of the target scene comprising the target gas 260 will show less scattered light of the second wavelength when compared to portions of the target scene not comprising the target gas 260. Portions of the target scene not comprising the target gas will, by comparison, show unattenuated scattered light of the second wavelength along with the target scene. In some imaging situations, portions of the target scene comprising the target gas will attenuate the light of the second wavelength to varying degrees, depending, for example, on the amount of gas encountered by the light and the absorption spectrum of the target gas. Accordingly, in some cases, the appearance of the target gas in a target scene can appear similar to dynamic smoke or a shadow with time-varying shape, position and intensity …” in paragraph 89 of Schmidt et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the comparing of Maram et al. comprises generating a difference image based on said first, said second and said third IR images, in order to determine whether a characteristic for a specific gas is represented in said first and/or second IR images.
	In regard to claim 15 which is dependent on claim 11, the system of Maram et al. lacks an explicit description that the control unit is configured to control the illuminator system to turn off illumination of the scene; the thermal imaging device is configured to e.g., see Fig. 8 and “… Determining 296 whether or not such a pixel meets one or more gas criteria can depend on which comparison is used. FIG. 8 illustrates a series of captured images A, B and C of a target scene including target gas 260, along with a set of image comparisons. Image A represents the target scene without any illumination from a light source. Image B represents the second image of the target scene while illuminated with light of the first wavelength via the first light source. Because light of the first wavelength is not significantly absorbed by the target gas, it is detected in areas of the image with and without the presence of the target gas. Image C represents the third image of the target scene while illuminated with light of the second wavelength from the second light source. Because light of the second wavelength is substantially absorbed by the target gas 260, portions of the target scene comprising the target gas 260 will show less scattered light of the second wavelength when compared to portions of the target scene not comprising the target gas 260. Portions of the target scene not comprising the target gas will, by comparison, show unattenuated scattered light of the second wavelength along with the target scene. In some imaging situations, portions of the target scene comprising the target gas will attenuate the light of the second wavelength to varying degrees, depending, for example, on the amount of gas encountered by the light and the absorption spectrum of the target gas. Accordingly, in some cases, the appearance of the target gas in a target scene can appear similar to dynamic smoke or a shadow with time-varying shape, position and intensity …” in paragraph 89 of Schmidt et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the control unit of Maram et al. is configured to control the illuminator system to turn off illumination of the scene for capturing a third IR image of the non-illuminated scene, in order to compare said first, 
	In regard to claim 16 which is dependent on claim 15, the system of Maram et al. lacks an explicit description of configuration to compare the first and second IR images at least by generating a difference image based on the first, the second and the third IR images.  However, gas imaging techniques are well known in the art (e.g., see Fig. 8 and “… Determining 296 whether or not such a pixel meets one or more gas criteria can depend on which comparison is used. FIG. 8 illustrates a series of captured images A, B and C of a target scene including target gas 260, along with a set of image comparisons. Image A represents the target scene without any illumination from a light source. Image B represents the second image of the target scene while illuminated with light of the first wavelength via the first light source. Because light of the first wavelength is not significantly absorbed by the target gas, it is detected in areas of the image with and without the presence of the target gas. Image C represents the third image of the target scene while illuminated with light of the second wavelength from the second light source. Because light of the second wavelength is substantially absorbed by the target gas 260, portions of the target scene comprising the target gas 260 will show less scattered light of the second wavelength when compared to portions of the target scene not comprising the target gas 260. Portions of the target scene not comprising the target gas will, by comparison, show unattenuated scattered light of the second wavelength along with the target scene. In some imaging situations, portions of the target scene comprising the target gas will attenuate the light of the second wavelength to varying degrees, depending, for example, on the amount of gas encountered by the light and the absorption spectrum of the target gas. Accordingly, in some cases, the appearance of the target gas in a target scene can appear similar to dynamic smoke or a shadow with time-varying shape, position and intensity …” in paragraph 89 of Schmidt et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed  et al. comprises generating a difference image based on said first, said second and said third IR images, in order to determine whether a characteristic for a specific gas is represented in said first and/or second IR images.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maram et al. in view of Drasek et al. as applied to claim(s) 1 and 11 above, and further in view of Cable et al. (US 2016/0028207).
	In regard to claim 21 which is dependent on claim 1, while Maram et al. also disclose that the IR detector is a first IR detector (e.g., “… laser sources 18,20 may be, for example, CO2 lasers … a second embodiment of the present invention is shown which uses a single, tunable CO2 laser 40. In this case, both absorbed and unabsorbed wavelengths are generated by the single laser, considerably simplifying the design …” in the first and second column 4 paragraphs), the method of Maram et al. lacks an explicit description that the controlling of the “laser” comprises adjusting the first wavelength λ1 or the second wavelength λ2 to correct for wavelength drift in response to a spatial position of the light diffracted by a feedback system’s beam bender to a second IR detector in the feedback system.  However, lasers are well known in the art (e.g., see “… FIG. 6 shows a preferred embodiment of closed loop control according to the present invention. As shown, a portion of the light emitted from the tunable short-cavity laser is split to a wavelength-sensing element 610, which can comprise elements such as a prism, grating, optical filter, or optical interferometer. In the case of a dispersive element like a prism or a grating, a position-sensing element like a detector array would be combined with the dispersive element to detect diffracted or refracted angle and infer wavelength off­set from the desired position and feed this error signal to the tuning drive waveform 620 … A system for optical spectroscopy can employ the tunable short-cavity laser described, in conjunction with an optical detector, to measure an absorption, transmission, scattering, or reflection spectrum of a sample, which can be a solid, liquid, gas, plasma, or ” in paragraphs 64 and 114 of Cable et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional illuminator system (e.g., comprising “closed loop control” including “dispersive element like a prism or a grating, a position-sensing element like a detector array would be combined with the dispersive element to detect diffracted or refracted angle and infer wavelength off­set from the desired position and feed this error signal to the tuning drive waveform 620”) for the unspecified illuminator system of Maram et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., comprising adjusting the first wavelength λ1 or the second wavelength λ2 to correct for wavelength drift in response to a spatial position of the light diffracted by a feedback system’s beam bender to a second IR detector in the feedback system) as the unspecified illuminator system of Maram et al.
	In regard to claim 22 which is dependent on claim 11, while Maram et al. also disclose that the IR detector is a first IR detector (e.g., “… laser sources 18,20 may be, for example, CO2 lasers … a second embodiment of the present invention is shown which uses a single, tunable CO2 laser 40. In this case, both absorbed and unabsorbed wavelengths are generated by the single laser, considerably simplifying the design …” in the first and second column 4  et al. lacks an explicit description that the control unit of the “lasers” comprises a feedback system configured to adjust the first wavelength λ1 or the second wavelength λ2 to correct for wavelength drift in response to a spatial position of the light diffracted by the feedback system’s beam bender to a second IR detector in the feedback system.  However, lasers are well known in the art (e.g., see “… FIG. 6 shows a preferred embodiment of closed loop control according to the present invention. As shown, a portion of the light emitted from the tunable short-cavity laser is split to a wavelength-sensing element 610, which can comprise elements such as a prism, grating, optical filter, or optical interferometer. In the case of a dispersive element like a prism or a grating, a position-sensing element like a detector array would be combined with the dispersive element to detect diffracted or refracted angle and infer wavelength off­set from the desired position and feed this error signal to the tuning drive waveform 620 … A system for optical spectroscopy can employ the tunable short-cavity laser described, in conjunction with an optical detector, to measure an absorption, transmission, scattering, or reflection spectrum of a sample, which can be a solid, liquid, gas, plasma, or any substance in any state of matter …” in paragraphs 64 and 114 of Cable et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional illuminator system (e.g., comprising “closed loop control” including “dispersive element like a prism or a grating, a position-sensing element like a detector array would be combined with the dispersive element to detect diffracted or refracted angle and infer wavelength off­set from the desired position and feed this error signal to the tuning drive waveform 620”) for the unspecified illuminator system of  et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional illuminator system (e.g., comprising adjusting the first wavelength λ1 or the second wavelength λ2 to correct for wavelength drift in response to a spatial position of the light diffracted by a feedback system’s beam bender to a second IR detector in the feedback system) as the unspecified illuminator system of Maram et al.
Response to Arguments
Applicant's arguments filed 4 February 2022 have been fully considered but they are not persuasive.
Applicant argues that independent claims 1 and 11 and all dependent claims distinguish over the prior art of record because Drasek et al. make general comments regarding detector saturation (paragraphs 16 and 110) which are vague in nature and fail to provide for the image saturation detection technique claimed by applicant.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As discussed in the previous Office Action, Maram et al. disclose a transmission factor (e.g., see “… infrared images formed at the two wavelengths are compared by an electronic signal processor 38 which detects the location and magnitude of the leak by measuring a localized difference in the relative intensities of the two wavelengths …” in the 1 as “a condition in which a quantity no longer responds to some external influence”.  In regard to detector saturation, Drasek et al. teach or suggest that detector saturation can be determined by changing the amount of radiant energy incident on a detector to see if the detector is responsive to the radiant energy amount changes (e.g., see “… noise figure (NF) … operating at higher gain is preferred to minimize the NF on the output. Dynamic process monitoring where the gain must be varied due to changes in the transmission will result in poorer signal detection when the gain must be reduced to lower levels to avoid detector saturation. The added noise resulting from the gain change will in turn reduce the measurement quality … detector configured to receive and process a signal from the measurement point so as to obtain a measured signal that correlates with the presence of a gas species within the gaseous fluid at the measurement point, and a processor in communication with at least the variable optical attenuation system and the detector. The processor controls the variable optical attenuation system based upon at least the measured signal … variable optical attenuator (VOA) … periods with no process monitoring can occur during an adjustment period of the VOA …” in paragraphs 15, 18, 25, 45, and 56).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine whether the first and second IR images are saturated (i.e., detector no longer responds) by comparison of the first transmission factor of Maram et al. to a second transmission factor determined by repeating the illuminating, the controlling, the capturing, and the comparing using a second different amount of radiant energy (e.g., obtained using a “VOA”), in order to indicate to a user the gas quantity present in the scene or that the gas cannot be detector saturation”. Therefore the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  www.thefreedictionary.com/saturation [February 2022]